Contribution of biodiversity and ecosystems to the achievement of the Millennium Development Goals - Conference on Biological Diversity - Nagoya 2010 (debate)
Τhe next item is the joint debate on the following reports:
the oral question to the Council by Jo Leinen, on behalf of the Committee on the Environment, Public Health and Food Safety, on key objectives for the Conference of the Parties to the Convention on Biological Diversity in Nagoya, 18-29 October 2010 - B7-0467/2010);
the oral question to the Commission by Jo Leinen, on behalf of the Committee on the Environment, Public Health and Food Safety, on key objectives for the Conference of the Parties to the Convention on Biological Diversity in Nagoya, 18-29 October 2010 - B7-0468/2010);
the oral question to the Council by Michèle Striffler, on behalf of the Committee on Development, on the contribution of biodiversity and its ecosystem services to development and the achievement of the MDGs - B7-0464/2010);
the oral question to the Commission by Michèle Striffler, on behalf of the Committee on Development, on the contribution of biodiversity and its ecosystem services to development and the achievement of the MDGs - B7-0465/2010).
deputising for the author. - (DE) Madam President, Commissioner, ladies and gentlemen, a few days ago, I was sitting down with a group of journalists talking about matters that were particularly close to my heart this autumn. One of these, quite rightly, is biodiversity. As you know, the Conference of the Parties to the Convention on Biological Diversity is shortly to be held in Nagoya, and I have the honour and the pleasure of participating as part of the parliamentary delegation and as co-author of the resolution on biodiversity that will be voted on in Nagoya. So I was sitting talking to the journalists when I was asked why we permit ourselves the luxury of, say, saving the beaver. My home region of Lower Austria has succeeded in saving a species that was threatened with extinction and these have now spread out over a wide area - somewhat to the chagrin of farmers and foresters, whose feelings on the beaver are rather different.
While the European Union and many agencies in the Member States work very hard and with great commitment, supported by NGOs, to protect species, this conversation demonstrated once again that many people see the protection and maintenance of biodiversity as something of a luxury. They ask whether the EU has nothing more pressing with which to concern itself than saving a couple of threatened orchids or animal species. Does it make any difference, people often ask, whether there are 500 or just 499 different animals to gaze at in the zoo? Ladies and gentlemen, for these people, the subject of species preservation and biodiversity is hardly a priority. Let us be honest; the subject of biodiversity is nowhere near as high on the political agenda as topics such as economic growth or security. It should be, however, because we are underestimating the importance of this matter.
The matter of species preservation - and this is my point - is not some kind of charitable institution for a few poor little bugs that we should simply manage to do without. Do not misunderstand me: species preservation is indeed related to a love of flora and fauna, but principally, it concerns security, labour market policy and migration policy. For what is often forgotten in discussions of biodiversity is the role that animals and plants play in our ecosystem. They are nature's service providers that keep our ecosystem running. It is thanks to the multitude of different species and their interaction with each other that coastlines are not eroded away, that avalanches do not occur, and that bodies of water are self-cleaning. We are talking here about an essential element of sustainable development, with their vital goods and services such as providing food, binding carbon and regulating waters - things that form a basis for economic welfare, social well-being and quality of life. If the species die out, the natural equilibrium is disturbed - triggering a dangerous domino effect. Replacing the services provided by these plants and animals is an expensive business. Eventually, certain regions and habitats become no longer habitable or can no longer be used. As a consequence, these habitats may no longer be able to provide the ecosystem with their valuable goods and services. Not only that; the possible further consequences such as unemployment, lack of security and emigration are things we all fear.
Protecting species is thus quite clearly a matter that affects a number of policy areas. The Committee on the Environment, Public Health and Food Safety emphasised this recently, having worked intensely on ascertaining the position of the European Parliament. I should also like to mention a few figures. Scientists estimate that replacing these natural services and dealing with consequences such as unemployment and migration would cost 7% of gross income worldwide. If that does not astonish you, then here are some more figures. According to the latest study by the European Commission, 25% of European animal species are threatened with extinction. The same study also says that the coastal ecosystems of Europe are constantly being destroyed. Certain regions that have considerable biodiversity are similarly in decline. In contrast, areas of manmade development such as industrial parks, residential developments and transport infrastructure have increased by 8% since 1990.
Ladies and gentlemen, as you will be aware, the actors negotiating in Nagoya do not always agree on what the conference hopes to achieve. Developed countries want strong goals, NGOs want ambitious goals, while - not surprisingly - the economic players are happy with realistic goals. In my opinion, the EU must set the bar high in Nagoya and, just as here in Europe, must work to bring the business community more on board - particularly those sectors and branches of industry that make significant use of biological resources. The EU can decide whether it wants to be a good example or a poor one.
Ladies and gentlemen, it is October already and many people in Europe have not even heard yet that this year has been designated the International Year of Biodiversity. Let us together ensure that biodiversity is given the status that it deserves and that it needs if it is to continue to offer its ecological services in the future. Allow me to repeat an oft-quoted Indian proverb: 'Only after the last tree has been cut down, only after the last river has been poisoned, only after the last fish has been caught, only then will you find that money cannot be eaten'.
deputising for the author. - Madam President, I am grateful for the opportunity to speak in this debate.
Last week, I chaired Parliament's delegation to the UN summit on progress towards the Millennium Development Goals. For the duration of the summit and at each side event, I was gripped by the enthusiasm of my colleagues, governments, international organisations and the people on the ground who are committed to achieving the ambitious targets set in 2000. Some progress has been made and there is much we can be proud of, but much more needs to be done.
Access to education is rapidly improving. Enrolment in education has reached 76% in Sub-Saharan Africa and 94% in North Africa. Access to drinking water is increasing. By 2015, 86% of those living in the developing world will be able to access clean drinking water - up from 71% in 1990. Targets for accessing drinking water have already been met in four regions - Northern Africa, Latin America and the Caribbean, East Asia and South-Eastern Asia. Access to energy is increasing. There is near universal access to electricity in North Africa.
However, although progress has clearly been made, there is so much more that needs to be done. It was put to us by an Assistant Secretary of the United Nations that we really do need 'a dash to the finish' over the next five years. One billion children live in poverty, 1.4 million children die each year from lack of access to safe drinking water, and 2.2 million children die each year because they have not been immunised by vaccines that are so easily accessible in the developed world and which we have had for over 30 years.
Goal 7 of the Millennium Development Goals is to ensure environmental sustainability. Within this goal, there are several sub-targets. Target 7b is perhaps the most encompassing: 'reduce biodiversity loss, achieving, by 2010, a significant reduction in the rate of loss'. The indicators of biodiversity include, inter alia, the proportion of land area covered by forest, CO2 emissions, the proportion of total water resources used, consumption of ozone depleting substances, and the proportion of fish stocks within safe biological limits. The reduction in biodiversity loss is therefore a key component of the Millennium Development Goals.
Seventy per cent of the world's poor live in rural areas and depend directly on biodiversity for their survival and well-being. The urban poor also rely on biodiversity for ecosystem services, such as the maintenance of air and water quality and the breakdown of waste. There can be little doubt that biodiversity and climate change will affect the world's poor first. It will affect countries like Tuvalu in the Polynesian islands - a country that is merely four and a half metres above sea level - and the Maldives, where President Nasheed held an underwater cabinet meeting this year to highlight the fact that by the end of the century, his country could indeed be under water.
I am calling on the Member States and the Commission to give new impetus to the global climate change alliance and its support facility in order to increase developing countries' capacity-building and knowledge base on the expected impacts of biodiversity loss and to effectively integrate it into development plans and budgets.
I have also highlighted the fact that programmes aimed at the protection of biodiversity and poverty reduction must address the priorities of the poor and put more emphasis on locally-based environmental management, ensure access to biodiversity resources, land reform, and acknowledgement of customary tenure.
By 2050, there will be two billion more people on the face of the earth and 90% of these will be born into what is now the developing world. If we allow abject poverty to continue in those countries, there will be massive migration from south to north and inequality could well be the cause of a world conflagration.
Many of us did not believe we would see the Berlin Wall come down in our lifetime. Now we take it for granted that the former Soviet-dominated countries are our EU partners. The wall of poverty between north and south can also come down and we can make a world that is better and safer - a place where we can have new partners and an environment safe for us all.
Madam President, honourable Members, first of all, thank you for giving me the opportunity to speak here today on this very important subject, namely biodiversity. In its conclusions of 15 March 2010 entitled 'Biodiversity: Post-2010 EU and global vision and targets and international ABS [access and benefit sharing] regime', the Council emphasised that biodiversity was to be conserved and irreversible damage to ecosystems and their functions avoided, not least in order to secure social and economic stability and achieve the Millennium Development Goals.
The Council issued a reminder that biodiversity plays a central role in the global fight against hunger and in ensuring food security, and also that it makes a key contribution to creating prosperity and reducing poverty. In most developing countries, the relation between the protection of ecosystems, on the one hand, and employment, income and livelihoods, on the other, is much closer than in the EU.
With a view to the 10th meeting of the Conference of the Parties to the Convention on Biological Diversity (CBD), the EU wants to contribute actively and constructively, via a realistic, ambitious approach, to a global consensus on the measures to be taken beyond 2010 to promote biodiversity. These include measures capable of developing a perspective on the strategic plan beyond 2010 that may, for instance, have a time horizon up to 2020, a vision that may have a time horizon up to 2050, a perspective on the sub-targets and important milestones linked to measurable indicators, and finally, a perspective on the introduction of appropriate facilities for monitoring, assessment and follow-up.
The High-Level Meeting of the General Assembly of the United Nations held in New York two weeks ago, on 22 September, was a good opportunity to call on the international community to recognise the critical state of biodiversity throughout the world, and also to emphasise the need to safeguard the basis of life on earth in the interests of humankind and of future generations and to take appropriate initiatives at all levels.
With regard to technical support for the least developed countries, the Council believes that the development and transfer of best practices and technologies is essential in the fight against biodiversity loss, climate change and desertification. It is important to achieve coordinated action and to make satisfactory, cost-effective use of resources.
With regard to financing, the Council takes the view that the establishment of an effective post-2010 policy framework and the introduction of a new strategic plan for the CBD will require appropriate mobilisation of resources from all possible sources, covering both public and private finance, and including new forms of financing and financing for measures to combat climate change. The Council takes the view that consideration should be given also to releasing financial resources for biodiversity by altering, eliminating or reorienting subsidies harmful to biodiversity. The integration of biodiversity into the activities of the business community and into other sectoral policies remains a necessity and a priority objective.
The Council conclusions as far back as 5 December 2006 pointed out, in response to the Message from Paris on biodiversity, that biodiversity and the sustenance of ecosystem services were to be included in policy dialogue with partner countries and regions. In the process, these partners were to be encouraged to further identify needs and prioritise them in national and regional development strategies and plans. The Council remains convinced that the integration of ecosystem services and biodiversity into development cooperation programmes and subsequent financial support is the only way of achieving sustainable results.
Even though there is a clear link between the Århus Convention on access to information, public participation in decision making and access to justice in environmental matters, on the one hand, and biodiversity, on the other, account must be taken of the fact that this convention was drawn up within the framework of the United Nations Economic Commission for Europe (UNECE). Although the convention is open to accession by non-member countries of UNECE, our development partners are not parties to this convention at present.
I should like to thank you for your interest, and I look forward to your debate, which I am convinced will raise many new elements.
Member of the Commission. - Madam President, the European Union's strategic objectives for Nagoya are set out in the Council conclusions of 22 December 2009 and 15 March 2010 and will be further elaborated and refined by the Environmental Council on 14 October 2010. Three issues stand out, in particular, as priorities for the European Union.
The first is the adoption of the new strategic plan for the convention for the period 2011-2020. It should reflect the best available scientific knowledge about the state of biodiversity and provide an effective framework of implementation that is sufficiently ambitious to trigger step-up action by all the parties to the convention. This is vital if we are to prevent further species extinctions and enable biodiversity to continue providing the essential goods and services that we all depend on, and especially the poor.
The second strategic priority for the European Union is to conclude negotiations on the Protocol on access and benefit sharing as a key contribution to the conservation and sustainable use of biodiversity beyond 2010 and in line with the commitment taken by all the parties at COP 8 in 2006. This is an expectation widely shared by developing country parties to the convention, many of which see it as their top priority.
The third is to ensure that adequate resources are mobilised to enable the implementation of the post-2010 biodiversity policy framework, including the new strategy plan. The EU as a whole is committed, as part of its 2020 biodiversity target adopted earlier this year, to step up its contribution to averting global biodiversity loss, but I think we can also be pretty proud of what we are actually doing. Over the period 2002-2008, the European Union provided over USD 1 billion, approximately EUR 740 million, for global biodiversity annually, largely through the Thematic Programme on Environment and Natural Resources under the Development Cooperation Instrument, but also the EDF, both of which include adequate provisions for biodiversity.
Member States have also contributed significantly to the recent replenishment of the Global Environmental Facility, for which USD 1.2 billion is earmarked for biodiversity. This represents a 28% increase compared to the last replenishment, and the new EUR 1 billion MDG initiative announced by President Barroso at the UN General Assembly in New York last month can clearly also benefit biodiversity.
The Commission is currently updating its own biodiversity-related development cooperation figures, using the same methodology as it has used to account for climate-related funding, and we are, of course, encouraging Member States to do the same so that we can present a consolidated figure in Nagoya.
We also need to look at other ways of how we can contribute to enhancing implementation of the Convention on Biodiversity and help developing country parties deliver on their commitments under the convention, in particular, the new post-2010 strategic plan that will be adopted in Nagoya. We intend to explore ways and means to do this, together with our partners in Nagoya.
Biodiversity loss is not a new challenge to poverty alleviation, as already mentioned. The 2010 Biodiversity Target was incorporated into MDG 7 already in 2002 and the EU itself has explicitly underscored the important linkages between biodiversity and development on many occasions. Just last month in his statement during the High-Level Event on Biodiversity at the United Nations General Assembly, President Barroso remarked that our ability to end poverty and hunger and improve child and maternal health depends on the long-term availability of fresh water, food, medicine and raw materials that nature provides.
This is also recalled in the 2010 MDG report, in the EU policy framework to assist developing countries in addressing food security challenges, and in the Commission's Policy Coherence for Development work programme 2010-2013, which includes a specific target for biodiversity and accompanying indicators as part of the operational framework to enhance the coherence of EU policies with development objectives.
What is perhaps new is the increasing knowledge and awareness about economics of biodiversity loss and the extent to which this undermines prospects for alleviating poverty in the long term. The international study of The Economics of Ecosystems and Biodiversity (TEEB) shows how costly biodiversity loss and ecosystem degradation is to our economies, including the economies in developing countries. So it is not any more a moral question; it is actually a question of our quality of life, and yet the conservation of biodiversity and ecosystems is not seen as a development priority.
It is hoped that TEEB will go some way towards changing this situation so that more of our developing country partners give higher priority to biodiversity conservation and sustainable use in their development strategies but, even where it is not a focus of action in country and regional support strategies, European development policy nevertheless requires that environment and sustainable management of natural resources be treated as a cross-cutting issue to be integrated into all development activities. Both the Development Cooperation Instrument and the European Development Fund include provisions for addressing biodiversity.
To conclude, with regard to mechanisms for ensuring the right of access to information and public participation in decision making related to biodiversity, the EU fully supports the draft COP 10 decision on the strategic plan, which urges parties and other governments to enable broad and effective participation in the full implementation of the objectives of the convention and strategic plan. We also believe that the Protocol on access and benefit sharing should oblige contracting parties to establish domestic frameworks that allow indigenous and local communities to take prior and informed decisions on whether or not to give access to their traditional knowledge.
I would endorse everything said by the authors of the questions and I am truly grateful for their valuable contributions.
Madam President, Mrs Schauvliege, Commissioner, the most important thing we shall be asking of you tomorrow in our resolution will be ambitious yet realistic objectives in Nagoya. The intelligent approach would be to agree measures there that not only safeguard biodiversity but also combat the effects of climate change, help to achieve the Millennium Development Goals - about which a good deal has been said already - and create green jobs, not least in the European Union. Four birds with one stone - that is what I call value for money.
In order to achieve this, however, the European Union does need to speak with one voice. I have to be honest with you: my spirits are sinking a bit in that regard. I have heard many references to Council statements from previous years and from March of this year, but I have heard little in the way of specifics. Nevertheless, I should hope that the thoughts of the Commission and also of the Council have advanced since the generalities in the 15 March statement. I hope so, at least - we shall see on 14 October. I also hope that we learn from our past mistakes; that we do not go to another international summit armed with a mandate characterised by vagueness and generality and that we, the European Union, do not again spend all our time there in mutual consultations on how to react to developments, leaving no time to play the leading role for which Mrs Kadenbach, among others, has called.
The final point to which I should like to draw attention concerns the mainstreaming of biodiversity into other policies. We, Parliament, called for such coherence in the field of the environment and other policies in the recent report on biodiversity in the European Union; similarly, we must also mainstream biodiversity at international level. Biodiversity is not just a matter of the environment or of the Millennium Development Goals; in other spheres, too, such as the World Trade Organisation (WTO), non-trade concerns such as biodiversity must be placed much higher on the agenda. Commissioner, I know that biodiversity is something you hold dear. I hope that you do convey this message about international mainstreaming to your counterparts at international level.
on behalf of the S&D Group. - Madam President, I was also at the UN with Mr Mitchell and represented the Parliament on the issue of the MDGs. I want to congratulate the Commission on what they are doing, but I want to inform the House that we in the EU lead internationally on these issues - on biodiversity, on climate change and, indeed, on the MDGs' poverty alleviation - but, interestingly, at the UN, we are only given observer status. That must change, as we lead the world on these issues.
We have the Year of Biodiversity, but I would suggest that every year should be the year of biodiversity. Our citizens - maybe in the visitors' gallery, maybe watching at home - will ask what this has got to do with them. Without public awareness and the raising of awareness, nothing will change. They must realise that the tin of tomatoes that they pick up in the supermarket would not be there if it were not for biodiversity. We need a 360 degree awareness of what this means. As Mr Mitchell brilliantly put it, this wall of poverty - and, may I add, deprivation - must come down.
We talk of policy coherence in this House, but let me just refer to some of these issues: without policy coherence on access to energy in the developing world, deforestation, climate change, food security, the reform of the common agricultural policy, the common fisheries policy, land grab, natural resources and access to water, we will never protect biodiversity and we will never end the suffering of the world's poor.
on behalf of the ALDE Group. - Madam President, as we discuss the European position at the Nagoya Summit, outside this House, a hunt is being undertaken: a relentless hunt for resources, a hunt for oil and gas, minerals, timber, food and water, a hunt for resources that are all provided by nature.
In this hunt, Chinese investors want to construct a highway through the Serengeti National Park to exploit the resources of Central Africa. There are Saudi investors putting billions of dollars on the table to build 6 000 kilometres of roads through the rainforests of the Congo to start huge palm-oil plants.
We all want to stop the loss of biodiversity, but in the real world, this hunt for resources is frustrating our goals. That is reality. Therefore, the only way to stop the loss of biodiversity is by radically changing our behaviour.
We need biodiversity for food, shelter, medicines, clean air, water, and so on and so forth. We simply cannot survive without it. We are reaching a tipping point at which damage is irreversible and, even worse, accelerating. That is the sense of urgency of the Nagoya Summit and that is the sense of urgency I expect from the ministers and commissioners who attend.
Unfortunately, political declarations and resolutions will not be sufficient to reach this sense of urgency. We need much more pressure. For that reason, I have started an online campaign, along with many colleagues from all over the world. I want all of the people to have their voice heard on this issue; because people care about this. Go through Facebook to stop biodiversity loss and support this campaign. I will, together with many colleagues, present the thousands of signatures to the decision makers in Nagoya, to let them know that people depend on their perseverance and persistence to make Nagoya a success.
Madam President, Mrs Schauvliege, Commissioner, ladies and gentlemen, the commitments made in 1992 in Rio and in 2002 in Johannesburg have not been respected. Our strategies for halting the loss of biodiversity have been a failure, and we know the reasons for this failure.
The climate is changing, biodiversity is diminishing, and humanity must be determined to adapt itself more and more quickly, and in ways which are more and more difficult. In Nagoya, with a few weeks to go before Cancún, the European Union has the opportunity to argue in favour of adapting our economic development model to face up to the challenges of the 21st century.
Climate deregulation, halting the loss of biodiversity and combating poverty: these three challenges, and the responses needed to face up to them, are intimately linked. We have the responsibility of proposing and introducing a new development model which is fairer, more equitable and more sustainable.
So let us speak clearly and practically. Parliament's resolution identifies three key challenges which now raise several questions about the Commission's and the Council's position.
The first challenge, of course, is to start protecting and restoring biodiversity. This presupposes adequate financing, the withdrawal of all public aid which is harmful for biodiversity and a dedicated budget which we propose should be multiplied tenfold. However, is the European Union ready to commit 0.3% of its GDP to its policy for halting biodiversity loss and to convince the OECD countries to do the same?
The second challenge is the cost of biodiversity loss to society, which has only just begun to be evaluated. It is thought to be around 1% of global GDP, but this evaluation does not take into account the social, cultural, moral and scientific value of biodiversity.
Is the European Union determined to resist the monetisation of living things? Is it determined to defend the common inheritance of humankind and to reaffirm that nature is priceless and is not for sale?
Finally, the third challenge is to stop the pillaging of genetic resources by businesses and industries. One solution is to regulate access to genetic resources in a way which, in particular, respects fully the rights of indigenous and local communities.
The European Union will still have a particular responsibility in these negotiations. As such, is it determined, firstly, to defend the principle of the non-patentability of life and, secondly, to support the repayment of the ecological debt to the countries of the South by supporting the retroactivity of the system which is to be adopted?
on behalf of the ECR Group. - Madam President, biodiversity is not some abstract word that is used by abstruse scientists to look after some environmental peculiarity. Biodiversity is the very core of our survival on this planet as a human race.
Take, for example, a recent calculation done by Dr Pavan Sukhdev about the loss of biodiversity and the value of that loss. His findings show that deforestation alone - the loss of the Earth's lung, which changes carbon dioxide to oxygen and which enables us to breathe - is costing USD 4.5 trillion every year. Every year, we are losing in replacement costs 4.5 trillion US dollars' worth of oxygen manufacturing process. That is about the size of the New York Stock Exchange.
If, every year, we lost an asset with the value of the New York Stock Exchange, I am sure everybody in this room would be up and running around, but because it is biodiversity, nobody seems to care. That is an enormous amount of funding that would be required to replace the loss of oxygen that we cut down by cutting these trees.
Take the collapse of the Newfoundland cod fisheries in the 1990s. It has cost CAD 2 billion in replacement costs. If we lose - as we are doing - some of the pharmaceutical genetic material which comes from biodiversity, we will be losing about 640 billion dollars' worth of raw materials. This is a very serious issue and we need serious people making serious decisions.
Madam President, in two weeks' time, we shall all be heading to Nagoya, Japan, to discuss biodiversity. I wonder whether bluefin tuna or whale will be on the menu served up by our hosts. However, the big debate there will once more concern whether to start by coming forward with money or by talking about objectives. Developing countries would prefer us to start by putting money on the table and the EU would prefer to start by discussing objectives.
One thing is clear, however, and that is that we have to halt the loss of biodiversity no matter what. The costs of failing to act are estimated to exceed USD 4 000 billion by 2050. Failure to act is not an option, therefore, and so I am disturbed that, inter alia, the new Dutch Government means to reduce the budget for development aid - one of the most vital financial resources for combating biodiversity loss in developing countries - by EUR 1 billion.
If the EU really wants to achieve something in Nagoya, it must take the lead and develop sound agricultural and fisheries policy itself rather than waiting until after Nagoya to come up with proposals on this. When reforming agricultural policy, we must look beyond merely sustainable agricultural policy and must take a firm stand. Therefore, I call on the Commission to transpose what is agreed in Nagoya into proposals that can be measured and monitored and to develop a long-term vision, so that, in 2011, we do not need to say once again that we have been unable to halt biodiversity loss.
on behalf of the EFD Group. - (DA) Madam President, biodiversity has a bearing on everything - quite simply. Therefore, we must fight to conserve it at the conference in Nagoya. However, as we are constantly felling forests, cultivating new land and damming rivers, there is clearly a lack of knowledge and ability when it comes to including habitats and ecosystems in national legislation. Everything from modern agriculture, fisheries, housing development, road networks and transport to numerous types of industry have a negative effect on the planet's biodiversity. Marine life is in a poor state. Over 60% of all fish and shellfish eaten in the EU are caught outside the EU. We have overfished, and stocks are having a difficult time recovering. The Baltic Sea has a historically high level of pollution. Pregnant women in Sweden were advised not to eat locally caught fish. The EU Member States may have taken steps towards improving natural conditions, but where is the rest of the world? What can we do to help other parts of the world to progress in their development? Global biodiversity will diminish as a consequence of human activities - whether we have global warming or not. However, we must not make unrealistic demands here. Biodiversity is best served by remaining realistic. It is therefore high time that we found practical, realistic solutions to preserving healthy terrestrial environments, healthy flora and fauna, as well as healthy aquatic environments.
(RO) I would like to begin by emphasising that it is absolutely imperative for the European Union to adopt a clear, united position on the issue of biodiversity for the COP 10 meeting in Nagoya. Failure to adopt such a firm, consistent position would result in another scandalous outcome, like that of the CITES Conference in March 2010. This is why I would like the recommendations made by the Committee on the Environment, Public Health and Food Safety to be accepted without reservation, as they may offer the best guide which the European Union can use to draft an official position which our representatives will be able to support wholeheartedly in Nagoya this month.
In addition to these considerations, we must not forget that it is not only the European Union's credibility at stake as a clear thinking, responsible partner in the process of making global decisions but also, above all, the destiny of the planet's future.
(DE) Madam President, let me begin with a detail. Commissioner Potočnik - whom I hold in very high esteem - gives figures in dollars, although he then converts these into euro. Mr Deva also gives figures in dollars. I have not looked into this in detail, but actually it demonstrates to us that the debate on biodiversity has clearly not yet arrived in Europe. Apparently, we in Europe are not yet capable of forming our own opinion on this and I think it would be a good idea if we could take this debate seriously enough to actually translate what it means in concrete terms into figures. I believe this is an elitist debate far removed from what is actually going on in the homes of our citizens. I believe that until we succeed in getting this debate into the homes and households of Europe, then we have no hope of it gaining political weight here in Parliament. In other words, I believe that the communication strategy that we should now adopt is simply to take this matter to the people, as I said, and once we know how people react, then we can set ourselves specific goals.
The Commissioner has mentioned some very specific objectives. I hope he will be able to get these adopted in Nagoya and I also hope that the Community will speak with one voice. That is always the big challenge at these international conferences.
I also believe that money alone is not enough. Many of my fellow Members have called for additional funding. That may be one way, but it is not sufficient to ensure success. Secondly, as I mentioned, we need to change our communication strategy; and thirdly, we need to improve the quality of the data that we have. It is clear that much data is still lacking and I believe that this is an area in which the Community, with its research problem, could yet do something specific.
As you know, my pet subject is water. If we get the new fisheries policy off the ground, for example, then we will have a great deal of catching up to do as regards species that need protecting. The fisheries ministers will probably pass excessive fishing quotas again, and biodiversity will once again be pushed to the sidelines. For that reason, I believe this gives us a real opportunity to show in this House that we are serious in what we say. Let us see what shape the proposals take then.
(EL) Madam President, Commissioner, representatives of the Council, we in this House are indeed hotly debating the objectives and implementation of the new objectives for biodiversity. However, at the moment, while we are engaged in debate, the negotiations are in danger of collapsing completely and we are to blame, the European Union is to blame. That is why I wish to address the Council and to call on it to change its stand.
We need to 'unblock' negotiations on the ABS protocol, on genetic information access, and on benefit sharing. In fact, if we do not, not only will we be guilty of maintaining a situation which fosters bio-piracy and is a crime at present towards local communities and genetic resources; we will also miss yet another opportunity for the environment, the negotiations will collapse and we shall have a second Copenhagen.
I therefore urgently call on the Council to examine this issue in depth. We need to change our stand before it is the European Union which, for the first time in its history, causes environmental negotiations to collapse.
Madam President, the challenge we face in reversing the loss of unique species of life becomes depressingly apparent as this debate continues. A lot is going to be said at the biodiversity conference about the need to put in place the correct measures, but if all we end up with is a pious declaration, we will achieve very little.
I hope we can put in place a set of targets and the financial support mechanisms - no doubt linked to access to biological resources - to make them worth something. I hope we can ensure that procedures are put in place to assess and confirm compliance, and I hope that we can put in place arrangements for frequent review of the targets and for improvements to be made to the procedures as time progresses.
It is quite clear that this conference cannot possibly halt the loss of biodiversity; the pace is simply too rapid. However, if we can at least put in place the mechanisms and the structure that can eventually slow and perhaps one day reverse that loss, then it will be judged a success.
(NL) Madam President, first of all, I should like to offer Commissioner Potočnik sincere thanks for his commitment to the conservation of biodiversity. We know that his heart is in the right place and that he is striving hard for this. In this respect, things are looking good in terms of Europe's commitment to Nagoya. However, we still need to agree objectives in part-fields such as fisheries, agriculture and forestry. We are still expecting ambitious objectives in all these fields, not least on Europe's part.
Yet even more importantly, ultimately, when we return from Nagoya, this has to be translated into European policy. In the coming year, we are going to review our agricultural policy, and also our fisheries policy. The Commissioner has told us that he is also endeavouring to ensure that the term 'biodiversity' features clearly in this policy. Yet the Council is silent. Hence, the question to the President-in-Office, Mrs Schauvliege, as to what the Council is planning to do in the near future. We can, of course, make fine promises in Nagoya, but what are we going to do in the near future with regard to our own fisheries and agricultural policies? That is when it becomes really important; otherwise, our promises in Nagoya will be nothing but empty words.
(NL) Madam President, tomorrow, we shall be voting on the motion for a resolution on the Nagoya conference and, in my speech, I should like to call for attention to Amendment 1, which Mrs de Lange and I have tabled on behalf of our two groups. This amendment reconfirms the principle that life forms and living processes must not be subject to patents. It therefore requests a breeders' exemption, enabling the further development of plant varieties to take place freely.
Without such an exemption, there is a danger that only the companies with the most money and the largest portfolios of patents will be able to survive. They would then be the ones to determine what species were placed on the market, and that would definitely not be to the benefit of biodiversity. Therefore, I make an emphatic call for your attention to and support for Amendment 1 in tomorrow's vote.
(IT) Madam President, ladies and gentlemen, from 18 to 29 October, COP 10 on biodiversity will take place in Japan, and it is important for Parliament to know what the Council intends to propose for the purpose of protecting and guaranteeing biodiversity.
Research has shown that in a study on 4 000 plants, no less than 22% were classified as threatened. This means that one in every five plants is at risk of disappearing and - another alarming statistic - many plants will also disappear that have not yet even been discovered. The same thing applies to many animal species. Along with them, we risk losing active ingredients, in the case of plants, that are fundamental to industries that are engaged in developing new products that may help to combat diseases that are currently incurable. As far as animals are concerned, if they disappear, we will lose characteristics that are important for our planet.
This September, the European Parliament approved an EU regulation on this topic with a clear vote that cannot fail to commit the Council to the same approach. We should not forget that the fight against poverty and thus, hunger too, is also fought by preserving the wealth of our natural resources, of our inestimable flora and fauna, a wealth that we cannot afford to lose and must do everything in our power to preserve.
(IT) Madam President, in 2002, government representatives from around the world made a commitment to significantly reduce biodiversity loss by 2010. Despite the fact that this goal was brought up and stressed in various international forums, it was, unfortunately, not achieved.
The rate of this loss from the planet has accelerated to a point where it is occurring at least 100 times faster than natural cycles, and during the last 50 years, it has reached unprecedented levels. In Europe, one mammal in six is at risk of extinction, and when one species disappears, it can create a domino effect with regard to all the others. Over the last 30 years, at least 30% of all animal and plant species on the planet have been lost.
Without ambitious targets, to be adopted immediately, the biodiversity loss - this has already been stated more than once, and also reported by the WWF - that will occur between now and 2050 will cost Europe EUR 1 100 billion. Therefore, as Mrs Striffler emphasised in her question, safeguarding biodiversity represents an important aspect of the Millennium Development Goals and the Europe 2020 strategy.
Promoting biodiversity means having more weapons in our arsenal to combat extreme poverty and hunger, through the implementation of environmental sustainability policies that maintain our rich and fertile planet. We need a new strategic vision and new targets that take into account the consistent species loss and reflect the importance that we attribute to this problem.
(PT) When we talk about preserving biodiversity, we are also talking about fighting climate change, about food security, about public health, about fighting poverty, about achieving the Millennium Development Goals, and about the planet's sustainable development; in other words, about our collective future.
As has already been said in this Chamber, the European Union must speak with a single voice at the Nagoya conference and do everything it can to obtain good results. Political will is needed in order to save the most threatened species of flora and fauna. Several Members have also already said that the costs of the loss of biodiversity are of the order of EUR 50 billion per annum: in other words, roughly 1% of gross domestic product. It has also been said, however - and there are studies demonstrating it - that by 2050, these costs may have increased to 7% of gross domestic product, but the return from investment in preserving biodiversity is 100 times greater.
Biodiversity is essential to mitigating and adapting to climate change, given, for example, the role of land and sea ecosystems as major carbon sinks. We therefore hope that good results will come out of the conference. That is what the European public is hoping for, and we also hope that the results will make them more aware of these challenges that we must all confront.
Madam President, 'biodiversity' is a word I often hear bandied about by Eurocrats, MEPs and lobbyists out here in Brussels. But I wonder if anybody in here can actually define what it really means, because I bet my bottom dollar that none of you can.
Oddly enough, I think it does matter that you understand what you are talking about if you are making laws for the whole of the EU.
But what does the conveniently vague and ambiguous term 'biodiversity' actually mean? Because the truth of the matter is that there is no correct number of species, whether it is on a Cumbrian farm or a Liverpool suburb or even in a Cheshire forest, and I defy the Committee on the Environment, Public Health and Food Safety to come up with a proper definition or stop using such ragbag words.
And, may I ask, where is the boundary of the biodiverse area? Is it ever applied to offshore marine environments? And if so, why are you so keen to build monstrous wind farms that are detrimental to wildlife and do not even work!
Let us be frank, you have not got a clue. There is no clear thinking, no coherent policy and no logic to what you are proposing. If you are going to preach, which is what you are doing, look in the mirror first, sort your own house out and let us start with the disaster which is the common fisheries policy.
(The speaker agreed to take a blue card question under Rule 149(8))
Madam President, I wonder if the honourable Member would agree that we are losing unique forms of life on this planet each and every day and that there is a need for international action to try and counter that? I did not hear anything in his remarks that suggested that he did agree with that but I invite him to explain his position to the House.
Madam President, let us put a few facts in order. If you want examples of species which are disappearing, there are a lot of dodgy statistics out there - take polar bears as an example. People constantly say that the polar bear population has fallen. Yet the polar bear population is actually bigger now than it was in the 1940s.
I agree that species are disappearing, but I do not believe that the European Union - which is fundamentally undemocratic, the British people have never had a say on it - is the forum to decide this matter. It should be done in nation states.
(HU) Commissioner Potočnik, I would warn fellow Members against believing that the European Union can achieve its objective. It is right for us to wish to lead the way in Nagoya in protecting biodiversity, but even the European Union has not been able to stop biodiversity loss. Let us therefore be cautious and take a look at what our own tasks are. Commissioner Potočnik, who comes from a Slovenian farming family - I myself come from a Hungarian farming family - would also like to draw attention to the great contradiction between biodiversity and agricultural regulation. On the one hand, we are offering farmers support to set up artificial nests for birds, while on the other, we decree, for purposes of supporting grazing land, that the proportion of trees and shrubs may be no more than one third, and that farmers must cut out any trees in excess of that limit. In other words, we reduce the habitats of birds and other animals. The future common agricultural policy must reconcile biodiversity with agricultural subsidies. I agree entirely with the report that we must determine the value of environmental protection assets, including the market value of biodiversity, which is very difficult to determine. This is why it is very important for us to encourage and reward farmers in the future, since the market is not doing so.
(RO) Ensuring environmental sustainability is one of the Millennium Development Goals, which has direct, major implications for human life. Pollution and the reckless use of agricultural land, forests and water resources cause climate change, which jeopardises the planet's natural resources.
I would like to mention one of the most serious threats, which is the increasing difficulty in accessing water sources, presenting mankind with the gloomy prospect that, by 2050, around 45% of the world's population will be threatened by water scarcity.
Unfortunately, it is only this year that the UN General Assembly has declared that the right to clean, good quality drinking water and the right to sanitation are basic human rights required to enjoy life. However, this declaration is made at a time when already more than a quarter of the planet's population has no access to drinking water and suitable sanitation. The morbidity and mortality rates resulting from drinking water unfit for consumption remain, in these circumstances, alarmingly high, especially among children. This is why I believe that the European Union must push at the Nagoya conference for a much quicker and more precise solution to these problems in the developing world, which are exacerbating poverty and the lack of prospects.
I think that the historical responsibility which developed countries have for the material and ecological state of the planet should provide a further argument in support of policies which will go against the current trend of encouraging the unsustainable exploitation of natural resources in developing countries dependent on raw material exports.
(IT) Madam President, Commissioner, on 18 October the Tenth International conference on biodiversity will open in Japan. This will be attended by the European Union, despite the fact it has not achieved the target set in 2001, in other words, that of halting biodiversity loss by 2010.
Recent studies show that our natural resources are seriously threatened, particularly marine areas of Mediterranean countries. The European Union has set in motion important actions to combat climate change but must make a greater commitment to protecting biodiversity: an undertaking to increase funding for the Natura 2000 programme and more incisive action by the Commission to exercise the supervisory powers invested in it by the treaty.
What action is being taken to reduce the delay in applying the Natura 2000 directives?
(RO) If we reflect on not only the environmental, but also on the social and financial impact of the destruction of biodiversity, we cannot underestimate the importance of the forthcoming Nagoya conference.
The ecological disaster which has occurred in Hungary, killing four people, has affected seven towns and the ecosystems of a number of rivers, threatening to reach the Danube and the Danube Delta in Romania. It provides us not only with a sad backdrop to today's debate, but also with a serious jolt into taking stronger measures to protect the environment and biodiversity. It is time for us to reignite the debate about the ban on using hazardous substances in the mining industry in order to put an end to these tragedies.
The resolution on biodiversity presented by the Committee on the Environment, Public Health and Food Safety contains many important points. However, I would like to highlight a few of them which I regard as being essential.
First and foremost, the main objective of the negotiations should be to adopt ambitious, specific targets which are relevant to a number of areas and sectors of activity, ranging from construction and transport to forestry and agriculture.
(SK) As a member of the Committee on the Environment, I am extremely concerned about the results of recent studies that present alarming statistics on biodiversity loss in the European Union.
The urgency of this problem demands even greater efforts at the level of the EU and the Member States, and I therefore consider it essential for the Commission and the Member States to act in unison at the conference taking place at the end of October in the Japanese city of Nagoya in order to increase the effectiveness of their approaches and to achieve measurable and realistic targets with binding time limits. I would also like to emphasise the need to raise awareness in the private sector of the economic benefits of the fight to preserve biodiversity and of the return on investment in its preservation. Biodiversity loss is already reducing people's level of well-being and causing losses running into the billions, which are due to rise to several trillion by 2050.
(RO) Europe can be split into nine distinct biogeographical regions according to similar climatic, topographical, geological and vegetation features.
The Danube region is among the top 20 ecoregions in the world. This region's biodiversity is extremely rich. It is home to 2 000 plant species and 5 000 animal species. Since 1991, the Danube Delta has been a UNESCO World Heritage Site and the Danube region includes several Special Protection Areas and Special Areas for Conservation within the framework of Natura 2000.
As the Danube and the Danube Delta have a unique and fragile ecosystem, which is home to rare plant species that are under threat due to pollution, we believe that it is important for the European Commission sometimes to enhance forecasting and response capabilities for flooding, extreme drought and accidental pollution.
The European Union has adopted a number of measures to protect diversity, especially biodiversity. Nature is not only an important part of Europe's heritage and does not only provide economic benefits, but it also offers numerous valuable services, such as water purification, flood control, prevention of soil erosion, pollination of crops and leisure activities.
The farming of land, the rapid process of urbanisation and the development of the transport infrastructure have had a severe impact on the natural habitat and, for example, large-scale drainage schemes have reduced a large section of the natural floodplains.
(FR) Madam President, the successive conferences on biodiversity protection, rather than offering solutions, are, at best, a way of keeping the rather paltry balance sheet up to date in this area. Is this a question of money or of responsibility? I would say both.
Forests, which contain the majority of species, are threatened by corruption and indifference, among other things. Corruption - for which the leaders of developing countries are as responsible as those who profit from bad governance - only partly explains the failure in this area. As for indifference, let us remember that our consumption habits are not neutral, either, in this regard.
How can we be more responsible? As I do not have much time, I will take just one example: forest certification. Models are in place. Can the Commission tell me if, in its opinion, the restrictions on imports, as well as the introduction of the two systems of forest certification, are helping to limit the damage in this area? Is there an evaluation, and if so, could you tell us about its main conclusions?
Madam President, if the EU is to have any credibility in Nagoya, it has not only to propose strategic plans but also to act on its present policies at home.
The compromise proposal the Commission is presently preparing to allow a continuation of the exportation of the acutely endangered European eel, a CITES Appendix II species although it clearly qualifies for CITES Appendix I, is nothing other than a shame. The European eel stock, one common stock, has declined by 40% since 2007.
If the EU is to have any credibility at all at Nagoya or in the next CITES meeting, there can be no other option than the implementation of a total export and import ban on eels. It should not listen to a small fishing sector that wants to export baby glass eels - threatened glass eels - to Japan for the present price of EUR 600 a kilo.
(PT) The preservation of biodiversity, more importantly than any economic consideration, constitutes an ethical imperative and an essential condition for the future of the human species itself.
Before the Nagoya conference, the European Union must learn from its failures in this area and set itself on the right path if it wants practical results rather than repeated and meaningless declarations of intent. Among other things, it will have to thoroughly change its sectoral policies. The reduction in the diversity of species and varieties being cultivated must be halted and reversed, as must the erosion of the genetic base on which food depends. The use of agricultural varieties specific to given regions must be promoted. The homogenisation of agricultural production, disease-spreading intensive models, and the abandonment of small- and medium-scale farming resulting from current agriculture and trade policy must be fought. Those are just a few examples. Biodiversity and the series of environmental equilibriums that are dependent on it constitute part of our planet's heritage: a common good that must not, under any circumstances, fall into private hands; a priceless common good that everyone must be guaranteed the right to make use of and enjoy.
(DE) Madam President, 2010 is the International Year of Biodiversity. At European level, we already have excellent instruments for protecting biological diversity; I am thinking here of the Natura 2000 networking programme or the Habitats Directive. However, any idea is only as good as its execution, and I regret to say that in many Member States, this leaves much to be desired.
As members of the Committee on Petitions, our attention is constantly being drawn to serious problems in designated Natura 2000 sites. The Member States and the Commission must together take a leading role at the forthcoming conference in Japan. However, somewhere along the line, people will stop buying into this unless our words are followed up by visible action.
(LT) Biodiversity is a difficult and complex issue which is, of course, important, both in the European Union and the world as a whole. However, it raises another issue: how do we balance environmental protection and economic growth? That is probably the overall issue giving us the greatest headache.
It is known that biodiversity loss is mostly related to irresponsible human economic activity. It might always be argued that environmental protection requirements hamper competitiveness because the European Union's standards are high, while those of other countries are not, resulting in certain problems in this area, and it is, of course, difficult to strike a balance. However, there could still be certain preventive instruments. I am talking about activities carried out in the European Union and the use of analyses to justify those activities.
It is important for these analyses and the environmental impact assessment to be of a high quality and independent. Of course, realistically, it will be difficult to reach an agreement in Nagoya, but I would still like to wish the European Union and the Member of the Commission all the best.
(PT) I welcome this debate with the Council and the Commission in which we can discuss the European Union's plans and main strategic objectives for halting the loss of biodiversity on the eve of the Conference of the Parties to the Convention on Biological Diversity.
I hope that the European Union can take a strong and consistent position to this conference, with ideas about the specific measures that will be taken to ensure that biodiversity protection can contribute to sustainable development. I would point out that preserving biodiversity is fundamental to the quality of ecosystems, has direct effects on essential functions such as food production or the availability of water, and prevents landslides and floods.
Finally, I would like to see the political responses intended to ensure the integration of biodiversity into the activities of economic sectors such as agriculture, forestry, fishing and tourism having the courage and ambition to protect this invaluable yet extremely fragile heritage - as in my region, the Azores - from outside interests that blindly threaten it.
(ES) Madam President, this week, we have heard the wonderful news that more than 20 000 new species have been discovered in the sea. This is what the Nagoya conference is going to take responsibility for, not only so that these species continue to exist, but also so that even more species can be discovered and they do not disappear before we are aware of them.
However, the credibility of the European Union - the Commission, the Council and the Member States - is not only going to be at stake in Nagoya. It will also be at stake a month later in Paris at the meeting of the International Commission for the Conservation of Atlantic Tunas, where the future of bluefin tuna, which is a highly endangered marine species, is going to be decided.
It is this consistency that I think it is important to demand, because what the Commission says about maintaining biodiversity is good, in fact, it is very good, but it needs to be consistent when applying it to sectoral policies, for example, fisheries policy.
It will be important and essential to observe how the consistency that we are going to see and hope to see - as we are demanding for Nagoya - is maintained in Paris, when we really understand that protecting bluefin tuna means protecting not only an animal, but also a way of life, a culture and, above all, a way of seeing the world that relates to humanity.
Madam President, this has been a very interesting debate because we now conclude that biodiversity loss is a problem for the developed world and in the developing world. Gay Mitchell spoke very eloquently about the difficulties for the developing world when erosion of biodiversity occurs. He also spoke positively about where improvements have been made. In order to guarantee food security for the world, we need sustainable agriculture in a sustainable environment.
I think another colleague mentioned that we have perhaps failed to communicate outside our own ranks, to those who are managing farms and ecosystems, about how important biodiversity is. We have failed to pay for it in the price we pay for our goods. As has been said, we have to put a market value on biodiversity if we are serious about reversing the loss.
Member of the Commission. - Madam President, first of all, after hearing everything that the honourable Members of Parliament have said, I should say thank you because I think that the messages and the awareness which they are sharing, not only with me but, I hope, sharing with the whole European public, are more than clear.
I should start by saying that we should hide nothing. We have failed in delivering 2010 biodiversity targets and we are responsible for that and we should do better.
There are basically two lines on which we should and can act. One is our European line, the other is the international Nagoya line, about which you had more to say. But soon, after Nagoya, we will also come with the proposal for the European Union strategy on how to deal with this serious question and then, of course, many of the matters which you today underlined will have to be addressed. It will have to include a baseline, which we currently, finally, have. It will have to have measurable targets, not a lot, but a few that are the closest to something we would like to achieve: the best proxies for what we would like to pursue. Why a few? Because this has to be fundamentally understood, so that we can share the understanding of biodiversity.
We have done quite a lot in Europe up to now. I am very cautious when we talk about implementation of Natura 2000. I think that Natura 2000 will still give some advantages in the future but, when we talk about our strategy, I think we have to be ambitious, as we are when we talk about when we are going out, when we talk about international appearances.
Many of you mentioned financing. I am not underestimating the question of financing, but do not fix your debate only on financing. It is much more than just financing and much more than just fresh money for biodiversity. It is about environmentally harmful subsidies. It is also about private financing. It is about many of the things which you in this House have adopted.
Illegal logging is a typical example of how we can really help, and finance even, the countries which are exporting timber, also in Europe. I think it is extremely important that we understand that.
As some of you mentioned, it is truly and fundamentally a moral and ethical question but, for those who do not understand that, it is becoming more than obvious that it is an issue of our quality of life and an issue of our economic success. It is important that this is understood too, because this was a turning point in the climate change debate, if you remember.
I think it is important also that governments, not only in Europe, also our partners around the world, understand very well how important it is that they also engage their priorities in following the things that we are discussing in this House today.
The next question which I would like to mention is access and benefit sharing (ABS). For me, after sitting in New York discussing with practically all our partners, ABS will be an important, if not the breakthrough, issue in Nagoya. So we should do our utmost to ensure there is a breakthrough there. Of course, you can make a difference, but it is not only about you and, after all the discussions which we have had with the Member States recently, I can confirm that there is a strong willingness on the part of the Member States to have a breakthrough on that point.
The next question is something which we will also need to discuss in the future, and how to deal with it is also closely connected with answering some other questions. You know that there were two Rio conventions. One was for climate change, the other was for biodiversity, and there was also the separate issue of deforestation, an important one.
Increasingly, they are separate and they are developing in parallel; we are increasingly understanding that we should start to reconnect them. Many of the issues about mitigation and adaption in climate change have to do with biodiversity. Red Plus is as much for climate change as for dealing with biodiversity. So let us also prioritise the questions of biodiversity when we set the priorities on how we will use the money which is committed to Red Plus activities. And, when we talk about Millennium Development Goals, it is the same story. I met and talked with Helen Clark in New York about how we can cooperate better between the Commission and the UNDP in the future to ensure that these issues are more interconnected.
The next issue which some of you underlined, and which I think is the basis of all the issues, is the integration of biodiversity, the mainstreaming of biodiversity in other policies. I fully share the view that if we want to talk about the CAP, the fisheries policy, cohesion and other policies, we have to take that angle into account, too. When we talk about the common agricultural policy - which will soon be on your table, you will soon be discussing it - I think we should develop more the concept of the public good. I believe that farmers should be partially repaid for what they do for us: they are providing food and we are grateful for that, but we should also be grateful to them for keeping up biodiversity. This is an important debate which lies ahead of us.
Nagoya/Cancún are pretty much connected stories. It is not only about biodiversity; it is not only about climate change; it is also about the success of multilateralism and governance globally. So it is very important that we achieve success there. All your calls for us to speak with one voice are well heard. We are doing everything possible to make this true in reality and here, I would like to thank the Belgian Presidency for having a very constructive stance on that.
The next thing which I would like to mention, and with this I am almost coming to an end, is a remark on euros and dollars. I took it positively but I am a bit afraid that, when we talk about biodiversity and international help, we will talk more about euros than dollars.
So, finally, we have to come away from Cancún with something which is a success, which we can consider a success, and which will be connected with solutions, because there is simply too much at stake. We have responsibility, but I think it is fair to say others also have responsibility. But having Parliament firmly behind us is really helpful.
Mr President, honourable Members, I should like to thank all the speakers who have underlined the importance of biodiversity. This is a very important message that has come across here in this debate. I have already discussed, in my introduction, many aspects that have been touched on here. There are certain points I should like to discuss in rather more detail.
First and foremost, access and benefit sharing (ABS). An important point to make is that the Council undertakes to complete the Protocol on access to genetic resources and benefit sharing (ABS Protocol) at the 10th Meeting of the Conference of the Parties (COP 10) to the Convention on Biological Diversity (CBD) given that it will make a very important contribution to achieving all the objectives of the CBD. The development and implementation of the ABS Protocol must be regarded as an integral part of the process surrounding the CBD. Progress has already been made in this field in the recent discussions in Montreal, but it is true that a number of other issues need to be resolved ahead of COP 10. This will require sufficient flexibility from all the negotiating partners, and thus also internally within the EU.
Secondly, as regards the motion for a European Parliament resolution, this resolution discusses the key elements of the biodiversity policy: the urgency to act, the economics of ecosystems and biodiversity, the overall mission, vision and goals of, and indicators for, the CBD and the CBD strategic plan, and also the more specific aspects such as ABS and synergies between the three Rio conventions, and so on. These elements tally with the positions taking shape within the Council with a view to the Nagoya conference. The conclusions on this should be adopted by the Environment Council on 14 October.
As regards the question concerning the package and sectoral integration into areas such as agriculture and fisheries, I would remind you that, on 15 March, the Council expressly asked the Commission to propose a package. I understand from what the Commissioner said a minute ago that the Commission is working hard on this and that we can therefore count on it.
The Council will be asked to adopt the conclusions on biodiversity at its meeting on 14 October - next week, that is. They will then serve as political guidelines for the negotiations in Japan in October. These conclusions are to form the basis for determining the important issues for COP 10 and also the Council's position on these: the revised, updated CBD strategic plan, the negotiations with a view to the ABS Protocol, the strategy for mobilising funding, particularly via innovative financing mechanisms, sectoral integration and synergies between the fight against climate change, desertification and policies to promote biodiversity.
I should like to thank everyone who has underlined the importance of this. I also wish to thank the Commissioner for the constructive cooperation we have enjoyed up to now and also for the pleasant cooperation we are likely to enjoy in the run-up to, and on the spot in, Nagoya.
I have received one motion for a resolutiontabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 7 October 2010.
Written statements (Rule 149)
Biodiversity is, and will remain, an important issue for the European Union, because biodiversity goes hand in hand with securing the food supply in Europe and therefore represents the prospects for a positive future for the next generations. European agriculture is aware of its important role as promoter and preserver of biodiversity. Through CO2 storage in soils or near-natural land management, our European farmers are actively contributing to the preservation of biodiversity. However, all of this effort will be of no benefit if there is little or no public awareness. We need to make European citizens aware of the fundamental importance of biodiversity for our countryside, our economy, our lives and our children's future, and to spur them into action. The European Union will not be spared from the extinction of a diverse range of species. Already today, numerous ways of life are under serious threat. Let us take action now and set the course for a species-rich future.
I would like to emphasise, in the context of this debate, the important role played by 'The Economics of Ecosystems and Biodiversity' (TEEB) project, funded by a number of European states, which calculates the financial value of nature and the costs incurred as a result of biodiversity loss. TEEB allows us to raise awareness about the magnitude of the challenges involved and to prepare the future decisions in this area. I would simply like to mention a few facts presented in recent TEEB findings. The cost of deforestation is rising to approximately USD 4.5 trillion per year. According to other similarly recent estimates, more than a quarter of the world's initial biodiversity disappeared by 2000, with the expectation of a further loss of more than 10% by 2050. I can give you more examples. In these circumstances, the timing of the Nagoya Summit could not be better. Furthermore, I believe that this parliamentary debate is particularly timely as well because it allows us, at EU level, to harmonise our position for the forthcoming summit.
This year is a crucial time for stepping up global efforts and commitments in order to halt biodiversity loss. We must seize this moment to create a vision and some clear objectives concerning biodiversity and its sustainable conservation after 2010. We need to define a strong common position and ensure the European Union's active participation in future international negotiations. A long-term global vision must take into account the links between biodiversity, ecosystem services, climate change, desertification, economic prosperity and citizens' health and well-being. Achieving the proposed biodiversity objectives and targets is subject to mobilising the necessary resources to implement adequately the measures promoting conservation and sustainable use of natural resources. In this respect, Romania supports greater involvement from the private and public sectors in finding innovative solutions and mechanisms for funding biodiversity.
Homo sapiens produces the most waste of all the biological species. Industrial pollution, municipal waste, CO2 production, noise, light smog, heat pollution and all the other known and unknown waste products of our civilisation create an enormous ecological footprint. The effect of the ecological footprint of our species is to prevent the continuing existence of certain other species in the planetary ecosystem. This is the basis for the present day decline in biodiversity. Biodiversity is a defining precondition for the existence of the planetary ecosystem in the metastable state which we know and which enables the existence of our own civilisation. The interdependency and interconnectedness of our existence with other forms of life on the planet is neglected, undervalued and played down. If biodiversity declines, the absorptive capacity of the planetary ecosystem will decline as well. The ecosystem will become less resistant and more susceptible to changes, including step changes. At a certain stage, it will then tip over into another state. The question is whether this new state will allow the continuation of our civilisation, or of the current number of people on the planet, and whether it will allow the very existence of our biological species.
In the present time, it is no longer a question of one or another animal species, nor even of the protection of any individual ecosystem. It is a question of the preservation of our own species, of our own ecosystem. Unfortunately, we still behave like a patient suffering from cancer. We lie to ourselves and we fail to take the measures which might save our lives.